Citation Nr: 1410150	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-44 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left lateral tibial plateau fracture from May 1, 2009.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for insomnia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1984 and from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

With regard to the Veteran's left lateral tibial plateau fracture claim, service connection for this disability was established in a February 2008 rating decision with an assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of tibia and fibula), effective July 3, 2007.  The Veteran did not appeal either the assigned disability rating or effective date.  

In October 2008, the Veteran filed a claim of entitlement to service connection for left knee arthritis and meniscus tear.  The RO treated this as an increased rating claim for the service-connected tibial fracture.  In the November 2009 rating decision on appeal, the RO granted a temporary evaluation of 100 percent for the left lateral tibial plateau fracture, effective February 23, 2009 to April 30, 2009, based on surgical or other treatment necessitating convalescence, specifically noting the arthroscopy of the left knee on February 23, 2009.  The 10 percent disability rating for the left lateral tibial plateau fracture was thereafter continued from May 1, 2009.  The Veteran subsequently perfected an appeal as to the assigned 10 percent disability rating from May 1, 2009.  

In March 2012, the Veteran filed a claim for entitlement to paragraph 30 benefits for a left knee total replacement which occurred in February 2012.  In a January 2013 rating decision, the RO awarded service connection for left knee total arthroplasty as secondary to the left lateral tibial plateau fracture, and assigned a 100 percent evaluation effective February 28, 2012 (the date of the surgery) to March 31, 2013, and a 30 percent evaluation thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement).  However, in awarding the 100 percent disability rating for the left total knee arthroplasty from February 28, 2012, the RO discontinued the 10 percent evaluation for the tibial fracture, effectively severing service connection for the left lateral tibial plateau fracture from that date.  

A review of the record is absent any notice sent to the Veteran regarding a proposed severance of service connection for the left lateral tibial plateau fracture.  The Board further notes that the two disabilities, namely the left total knee arthroplasty and left lateral tibial plateau fracture, are two separately diagnosed disabilities.  Indeed, the RO determined in the January 2013 rating decision that the left total knee arthroplasty is secondary to the left lateral tibial plateau fracture.  

As such, the Board finds that the severance of service connection for the left lateral tibial plateau fracture was in error, and finds that the period under consideration for the purposes of the increased rating claim for the left lateral tibial plateau fracture currently on appeal will also encompass the period from February 28, 2012 to the present.  The Board also notes that if the RO determines that service connection should be severed for the left lateral tibial plateau fracture, then the procedures outlining proposal of severance of service connection in 38 C.F.R. §§ 3.105(d), 3.114, and 3.957 should be followed.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

As discussed above, in October 2008, the Veteran raised a claim of entitlement to service connection for left knee arthritis and meniscus tear.  Although he has been granted service connection for left lateral tibial plateau fracture and left total knee arthroplasty as of February 2012, this particular claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

From May 1, 2009, the Veteran's service-connected left lateral tibial plateau fracture is primarily manifested by pain on movement and impairment of the tibia, but results in no more than slight knee or ankle disability. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for left lateral tibial plateau fracture from May 1, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5262 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in December 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded VA examinations in October 2010 and October 2012.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  In his October 2010 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to a disability rating in excess of 10 percent for left lateral tibial plateau fracture from May 1, 2009.

Higher evaluation for left lateral tibial plateau fracture

The Veteran seeks a higher disability rating for his left lateral tibial plateau fracture from May 1, 2009.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO has rated the Veteran's left lateral tibial plateau fracture as 10 percent disabling under Diagnostic Code 5262 (impairment of tibia and fibula).  Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See Deluca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for ... each of the [claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
A VA treatment record dated May 2009 documents an assessment of degenerative joint disease of the left knee status post arthroscopic surgery, and the condition had improved.  A private treatment record dated December 2009 from D.T., M.D. notes the Veteran's complaints of left knee pain.  An private MRI of the left knee from M.K., D.O., dated January 2010 revealed an impression of mild bone contusion of the lateral femoral trochlea.  A private X-ray of the left knee also from Dr. M.K. dated March 2010 revealed degenerative joint disease of the left knee with decreased joint space in the medial and lateral joint.  A private treatment record from USMD Hospital and Fort Worth dated February 2012 documents the Veteran's severe degenerative joint disease of the left knee and the left total knee arthroplasty.  

The Veteran was provided a VA examination in October 2010.  He reported that he fractured his left tibial plateau shortly after having right ankle surgery in 2007.  He had no further injury or trauma.  He complained of pain located within the left knee joint.  He also complained of occasional swelling, clicking, popping, and feelings of giving way.  He did not report locking, heat, or redness.  Although he used medication for pain relief, he did not use assistive devices.  He had flare-ups every other day which required him to seek self-imposed bedrest for one hour.  

Upon examination, the VA examiner reported that the Veteran's gait was normal.  There was palpable crepitus on range of motion testing, but no tenderness to palplation, swelling, heat, or redness.  The knee was stable to varus and valgus stress testing.  McMurray's and Lachman's testing was negative.  There was also negative anterior and posterior drawer testing.  Range of motion testing revealed forward flexion to 140 degrees with pain from 130-140 degrees.  The Veteran did not experience any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did complain of increased pain on repetitive motion testing.  Strength was 5/5.  The examiner diagnosed the Veteran with left tibial plateau fracture.

The Veteran was afforded a subsequent VA examination in October 2012.  The VA examiner noted his left lateral tibial plateau fracture that required open reduction internal fixation.  The Veteran thereafter had rapidly progressing post traumatic arthritis in the knee.  An arthroscopy and debridement gave no pain relief.  The Veteran had difficulty walking one block, and the total knee replacement was felt to be the only surgical option in spite of his young age.  The Veteran did not report flare-ups.  

Upon examination, range of motion testing revealed left knee forward flexion to 120 degrees and extension to zero degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The examiner noted that the Veteran had functional impairment of the left knee which was manifested by pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He also had tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing revealed 5/5 left knee flexion and 4/5 left knee extension.  Anterior instability, posterior instability, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have a history of shin splints.  He did not use any assistive device for locomotion.  The examiner further reported that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  An X-ray of the left knee revealed that the distal end of the left femur and the proximal end of the left tibia had been resected and replaced by metallic and plastic prosthesis in good position showing no evidence of separation or osteomyelitis.  Furthermore, other adjacent structures were likewise normal in appearance.  The X-ray did not reveal findings of degenerative or traumatic arthritis.  An impression of a good prosthesis position was reported.  

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a rating greater than 10 percent for left lateral tibial plateau fracture from May 1, 2009 have not been met for any time pertinent to this appeal.  In this respect, the credible lay and medical evidence establishes that the Veteran's left lateral tibial plateau fracture from May 1, 2009 is manifested by functional impairment which includes pain in movement and interference with sitting and standing, but does not result in more than slight knee or ankle disability.  Crucially, the October 2012 VA examination X-ray report revealed that the distal end of the left femur and the proximal end of the left tibia had been resected and replaced by metallic and plastic prosthesis in good position showing no evidence of separation or osteomyelitis.  Furthermore, other adjacent structures were likewise normal in appearance.  The Board finds that the October 2012 VA X-ray report to be of great probative value in evaluating the Veteran's claim, as it specifically addresses his left tibia disability and indicates essentially normal findings with regard to adjacent structures.  Likewise, range of motion testing of the left knee during the October 2010 and October 2012 VA examinations revealed essentially normal findings, and notably, pain on movement was not reported during the October 2012 VA examination.  Additionally, anterior instability, posterior instability, and medial-lateral instability tests were normal at both VA examinations.  Pertinently, there are no medical findings to the contrary with regard to the X-ray, range of motion, or instability findings.  The Board also reiterates the findings of the January 2010 private MRI from Dr. M.K. which revealed an impression of mild bone contusion of the lateral femoral trochlea.  Furthermore, the evidence during the period under consideration does not indicate that the Veteran required any assistive devices for ambulation.   

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The Board acknowledges the Veteran's complaints of functional impairment with regard to his left lateral tibial plateau fracture, to include pain on movement and his report of flare-ups during the October 2010 VA examination.  However, he did not complain of flare-ups at the October 2012 VA examination.  Furthermore, the competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The Board reiterates that the October 2010 VA examiner did not report pain on range of motion flexion until 130 degrees, and the October 2012 VA examiner did not report any pain on range of motion.  The October 2010 VA examination report also indicates that there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing after repetitive use. 

Although the October 2012 VA examination documents 4/5 left knee muscle extension, to the extent that this muscle group could have an impact on left knee functioning, the Board finds that the overall effect does not result in more than slight disability.  Indeed, left knee muscle flexion was measured at 5/5.  Moreover, during the October 2010 VA examination, strength was measure at 5/5.  There is no other indication of muscle impairment, which suggests minimal disability.  As such, the Board finds that Diagnostic Codes 5310 to 5312 pertaining to muscle impairment of the foot and leg would not result in a higher disability rating.  

The Board also notes that limitation of motion findings, even with consideration of pain, would not lead to a higher disability rating under Diagnostic Codes 5260 and 5261 for limitation of knee flexion and extension, respectively, as there is no evidence of flexion limited to 60 degrees or extension limited to 5 degrees, both of which only contemplate a noncompensable rating.  The Board additionally notes that there is no evidence of ankylosis, frequent episodes of locking of the knee, or disability caused by cartilage removal.  Thus, Diagnostic Codes 5256, 5258, and 5259 do not apply in this case.  Additionally, although the Veteran has complained of his knee giving way, he has not used an assistive device for support, and instability tests have been reported as normal.  There is likewise no competent and probative evidence demonstrating recurrent subluxation.  As such, the Board finds that Diagnostic Code 5257 which pertains to recurrent subluxation and lateral instability is not for application.  

The report of the VA examiner in the October 2012 report indicates that there is a scar on the Veteran's knee consistent with his February 2009 surgery.  The medical evidence also documents a scar associated with the Veteran's left total knee arthroplasty which he has been granted service connection for with an assigned noncompensable disability rating.   

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim was received on October 30, 2008. Therefore, the October 2008 revisions to the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 are applicable.
Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating of scars is warranted for scars not of the head, face, or neck, that are deep and nonlinear and have an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A "deep" scar is one associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for scars not of the head, face, or neck that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  A "superficial" scar is one not associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are unstable or painful.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7805 indicates evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.   

In this case, the Veteran's left knee scar has not been reported to have caused pain, and the record indicates that it is not unstable and is less than 39 sq. cm.  See the October 2012 VA examination report.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the left knee scar is asymptomatic; a separate rating for the scar under the Diagnostic Codes pertaining to skin disorders is not warranted by the evidence of record.

The Board additionally notes that although the Veteran has been diagnosed with degenerative joint disease of the left knee, this disease manifests in knee pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].

In sum, the Board finds no credible lay or medical evidence which supports a rating greater than 10 percent for any time pertinent to this appeal.  As such, there is no basis for consideration of a "staged" rating in this case.  To the extent the Veteran describes disability of a greater level, the Board places greater probative weight to the findings of VA and private physicians who have greater training and expertise than the Veteran in identifying the residual disability from the left lateral tibial plateau fracture.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.  

In evaluating the severity of his service-connected left lateral tibial plateau fracture, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left lateral tibial plateau fracture is manifested by signs and symptoms such as pain, which impairs his ability to stand and sit.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disability of the leg provide disability ratings on the basis of impairment to the tibia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing, sitting, and weight-bearing.  In short, there is nothing exceptional or unusual about the Veteran's left lateral tibial plateau fracture because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's left lateral tibial plateau fracture symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his left lateral tibial plateau fracture has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected left lateral tibial plateau fracture does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran applied for entitlement to TDIU in August 2010, and this claim was denied in a February 2011 rating decision which he did not appeal.  In any event, the competent and probative evidence indicates that his left tibia disability does not render him unable to obtain substantial and gainful employment.  Notably, the October 2010 VA examiner opined that the Veteran is capable of sedentary employment.  There is no competent and probative evidence to the contrary.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to a disability rating in excess of 10 percent for left lateral tibial plateau fracture from May 1, 2009 to the present is denied.


REMAND

Service connection for sleep apnea and insomnia

The Veteran contends that he has sleep apnea and insomnia related to his military service.  He has specifically stated that his fellow service members informed him that he snored and that he had difficulty controlling his weight.  See the Veteran's claim for VA benefits dated February 2009.  He has also stated that he is not able to remember a time when he last felt completely rested.  See the Veteran's statement dated April 2009.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnoses of sleep apnea and insomnia.  See, e.g., a private treatment record from S.A., M.D., dated May 2009.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea and insomnia.  However, the Board notes that the Veteran is competent to attest to experience difficulty sleeping during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of experiencing difficulty sleeping.  Moreover, the Veteran has reported that fellow soldiers informed him of his sleeping difficulty during service, and his wife submitted a statement dated February 2009 which documents the Veteran's snoring during service.  The Board therefore has no reason to doubt that the Veteran experienced such problems during service, and finds him credible with regard to his reported sleeping difficulty.

Furthermore, the Veteran contends that his current sleep apnea and insomnia are related to his military service.  See, e.g., the Veteran's statements dated February and April 2009.
On this evidence, the Board finds that there is evidence of current sleep apnea and insomnia disabilities, in-service sleeping difficulty, and evidence that there may be a nexus between the current disabilities and military service.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current sleep apnea and insomnia and his service is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea and insomnia.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  
Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to his active military service, to include his credible report of snoring;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's insomnia is related to his active military service, to include his credible report of difficulty sleeping.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. When the development requested has been completed as to the claims of entitlement to service connection for sleep apnea and insomnia, the case should be reviewed on the basis of additional evidence.  If these benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


